GrRANT, J.
(after stating the facts). The statute does not cover cases of horse racing in a municipality, though permitted by the officers of the village. The street was in proper condition and safe for public travel. There is no claim made in this case that the common council had passed an ordinance forbidding the use of the street. If such an ordinance had been passed, and other officers of the village had permitted the horse racing in violation *624of the ordinance, this would not make the village itself liable.
The judgment is affirmed.
Moore, C. J., Carpenter and Hooker, JJ., concurred. Montgomery, J., took no part in the decision»